United States Court of Appeals
      for the Federal Circuit
                ______________________

               MARCUS W. O'BRYAN,
                Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7027
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2584, Judge Lawrence B.
Hagel.
               ______________________

              Decided: November 20, 2014
                ______________________

    KENNETH M. CARPENTER, Law Office of Carpenter
Chartered, of Topeka, Kansas, argued for claimant-
appellant. On the brief was THEODORE C. JARVI, Law
Offices of Theodore C. Jarvi, of Tempe, Arizona.

    TANYA B. KOENIG, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were STUART F. DELERY,
2                                     O'BRYAN   v. MCDONALD




Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and SCOTT D. AUSTIN, Assistant Director. Of
counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and LARA K. EILHARDT, Staff
Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                ______________________

Before PROST, Chief Judge, CLEVENGER, and DYK, Circuit
                       Judges.
DYK, Circuit Judge.
    Marcus W. O’Bryan (“O’Bryan”) appeals from a deci-
sion of the United States Court of Appeals for Veterans
Claims (“Veterans Court”). The Veterans Court affirmed
a 2011 decision of the Board of Veterans’ Appeals
(“Board”) that found no clear and unmistakable error
(“CUE”) in a 1980 Board decision to deny Mr. O’Bryan
disability benefits based on Leber’s optic atrophy
(“Leber’s”). O’Bryan v. Shinseki, No. 11-2584, 2013 WL
2631003, at *1 (Vet. App. June 12, 2013). Because the
Veterans Court misinterpreted the law on when a congen-
ital or developmental condition is a non-compensable
defect, we vacate and remand for further consideration.
                      BACKGROUND
    This case involves a claim for disability benefits for
Leber’s optic atrophy, a hereditary condition character-
ized by progressive degeneration of the optic nerve. Mr.
O’Bryan served in the United States Marine Corps from
August 1973 to September 1976. There is no evidence
that his eye problems were noted upon his entry into
service. Upon discharge, he was listed as having 20/20
vision. In June 1977, he filed a claim for service-
connected optic disease. In medical examinations around
that time, he variously reported that his vision started to
blur in 1974, September 1976, and November 1976. It is
O'BRYAN   v. MCDONALD                                     3




undisputed that he was legally blind due to Leber’s within
one year of discharge. Under the regulations, certain
conditions (allegedly including Leber’s) manifesting
within one year after discharge are treated as though
manifested during service. See 38 C.F.R. §§ 3.307(a)(3),
3.309(a); see also 38 U.S.C. § 1112(a).
    As discussed below, the statute, 38 U.S.C. § 1110,
provides disability compensation for a “disease” incurred
during or aggravated by service. Mr. O’Bryan argues that
his symptoms began during service; that he is suffering
from a “disease”; and that, because his condition was not
noted upon entry, he is entitled to a presumption of
soundness upon entry, that is, a presumption that the
disease was incurred in service. 38 U.S.C. § 1111. He
urges that the presumption was not rebutted by the
Veteran’s Administration (“VA”) and that he was there-
fore entitled to compensation.
     In one of the medical examinations Mr. O’Bryan un-
derwent, a doctor reported that the diagnosis of Leber’s
“implies fixed, unchanging subnormal vision and has no
known effective treatment.” J.A. 31. In 1979, Mr.
O’Bryan’s claim was denied by the regional office of the
VA because Leber’s is not a “disease” but rather a “heredi-
tary disorder” characterized by “bilateral progressive optic
atrophy with onset usually [at] about the age of 20.” J.A.
34. In 1980, the Board, citing 38 C.F.R. § 3.303(c), af-
firmed the denial, determining that genetically deter-
mined optic atrophy is not a “disease” within the statute
“because such [a] disorder is congenital or developmen-
tal.” J.A. 38–39.
    In 2010, Mr. O’Bryan attempted to reopen the case,
but the Board rejected his contention that it committed
CUE in its 1980 decision. The Board concluded that since
Leber’s was a congenital or developmental defect and not
a “disease,” the veteran was not entitled to the presump-
4                                     O'BRYAN   v. MCDONALD




tion of soundness in 38 U.S.C. § 1111, and there was no
error. The Veterans Court affirmed. While the court
recognized that Mr. O’Bryan’s condition worsened over
time, it explained that the Board did not err in concluding
that Leber’s is a congenital defect because the Board
properly relied on the medical opinion stating that Leber’s
“implies a fixed, unchanging subnormal vision.” J.A. 4
(quoting J.A. 31).
                       DISCUSSION
    Under 38 U.S.C. § 7292, we have jurisdiction to re-
view decisions of the Veterans Court on issues of law,
though not on issues of fact or application of law to fact.
See Morris v. Shinseki, 678 F.3d 1346, 1351 (Fed. Cir.
2012) (citing Forshey v. Principi, 284 F.3d 1335, 1338
(Fed. Cir. 2002) (en banc)). The legal issue here is wheth-
er the Veterans Court correctly construed “[c]ongenital or
developmental defects” in 38 C.F.R. § 3.303(c).
                             I
    Section 1110 of Title 38 provides compensation to vet-
erans for disabilities “resulting from personal injury
suffered or disease” incurred or aggravated during ser-
vice. Congress has not defined “injury” or “disease.”
Congress left it up to the VA to “fill the gap left by the
statute with respect to the question of what kinds of
conditions qualify” as diseases. Terry v. Principi, 340
F.3d 1378, 1383 (Fed. Cir. 2003). Pursuant to its authori-
ty in 38 U.S.C. § 501 to prescribe rules and regulations,
the VA promulgated 38 C.F.R. § 3.303(c), which provides:
“Congenital or developmental defects, refractive error of
the eye, personality disorders and mental deficiency as
such are not diseases or injuries within the meaning of
applicable legislation.” As we recognized in Morris, Terry
“upheld the validity of § 3.303(c) as consistent” with
§ 1110. 678 F.3d at 1353. The regulation’s exclusions,
which include “[c]ongenital or developmental defects” as
O'BRYAN   v. MCDONALD                                     5




well as several other types of conditions, preclude a veter-
an from being compensated for service-connected disabil-
ity under § 1110 for those conditions. Id. at 1353–54.
However, we have not previously had occasion to consider
what constitutes a “[c]ongenital or developmental defect.”
     Deference to an agency’s interpretation of its own
regulation is warranted when the regulation is ambigu-
ous. See Christensen v. Harris Cnty., 529 U.S. 576, 588
(2000). “An agency’s interpretation of its own regulation
is controlling unless that interpretation is plainly errone-
ous or inconsistent with the regulation.” Johnson v.
McDonald, 762 F.3d 1362, 1364 (Fed. Cir. 2014) (quoting
Thun v. Shinseki, 572 F.3d 1366, 1369 (Fed. Cir. 2009));
see also United States v. Cleveland Indians Baseball Co.,
532 U.S. 200, 220 (2001); Auer v. Robbins, 519 U.S. 452,
461 (1997). “[S]trong deference is appropriate even when
the agency’s interpretation was announced without resort
to formal steps,” as long as the interpretation “reflects
‘the agency’s fair and considered judgment on the mat-
ter.’” Thun, 572 F.3d at 1369 (quoting Auer, 519 U.S. at
462–63).
    The phrase “[c]ongenital or developmental defects” in
§ 3.303(c) is ambiguous. In resolving the ambiguity here,
we benefit from guidance provided by two VA General
Counsel opinions to which we afford deference. 1 In VA


   1     See Haas v. Peake, 525 F.3d 1168, 1186–91 (Fed.
Cir. 2008) (affording Auer deference to the VA’s interpre-
tation of a regulation, including statements in a General
Counsel opinion); see also Guerra v. Shinseki, 642 F.3d
1046, 1050 (Fed. Cir. 2011) (consulting a precedential
General Counsel opinion as a “formal expression” of the
VA’s position on a regulation and statute); Thun, 572 F.3d
at 1370 (consulting a precedential General Counsel opin-
ion for support of the VA’s interpretation of a regulation);
6                                     O'BRYAN   v. MCDONALD




General Counsel opinion 82-90, the General Counsel
addressed the meaning of “[c]ongenital or developmental
defects” under § 3.303(c). The General Counsel concluded
that      “defect”     in      § 3.303(c)      could   not
mean any “imperfection, failure or absence” because that
would remove all conditions from the scope of “disease” in
38 U.S.C. § 1110 (formerly § 310). VA Op. Gen. Couns.
Prec. (“VAOPGCPREC”) 82-90. The General Counsel
explained that “defects” are “definable as structural or
inherent abnormalities or conditions which are more or
less stationary in nature.” Id. The “essentially valid”
contrast between “disease” under § 1110 and “defect”
under § 3.303(c) is that the former is “capable of improv-
ing or deteriorating” and the latter is not. Id.
     Another General Counsel opinion, 67-90, elaborates
on this construction. There, in the context of accepting
that “congenital or developmental defects are normally
static conditions which are incapable of improvement or
deterioration,” the General Counsel explained that it is
“clear” that “retinitis pigmentosa and most other diseases
of hereditary origin can be incurred or aggravated in
service, in the sense contemplated by Congress in title
38.” VAOPGCPREC 67-90. Its focus was again on possi-
ble progression.       The General Counsel noted that
the relevant factual question is whether the condition is
manifested in service, i.e., “[a]t what point the individu-
al starts to manifest the symptoms” and whether the
symptoms have “progresse[d] during service at a greater
rate than normally expected according to accepted medi-
cal authority.” Id. (emphases added). This suggests that
the relevant legal question is whether the condition is
capable of progression. We conclude here that this inter-



Smith v. Nicholson, 451 F.3d 1344, 1351 (Fed. Cir. 2006)
(same).
O'BRYAN   v. MCDONALD                                     7




pretation is not “plainly erroneous or inconsistent with
the regulation.” Thun, 572 F.3d at 1369 (quoting Auer,
519 U.S. at 461). In fact, the interpretation is reasonable.
It makes sense for the VA to interpret “defect” in
§ 3.303(c) to exclude progressive hereditary conditions
since the nature of hereditary progressions can be aggra-
vated by service.
    Thus, we agree that under the above General Counsel
opinions, a congenital or developmental condition that is
progressive in nature—that can worsen over time—is a
disease rather than a defect. A progressive congenital or
developmental condition does not become a defect simply
because it ceases to progress. The Veteran’s Court erred
in failing to apply the correct legal standard. Applying
the correct legal standard here, there is no dispute that
Leber’s is a disease.
     The “disease” referenced in General Counsel opinion
67-90, retinitis pigmentosa, is illustrative.      Retinitis
pigmentosa is “frequently hereditary” and “marked by
progressive loss of retinal response” and “retinal atrophy.”
Dorland’s Illustrated Medical Dictionary 1634 (32nd ed.
2012) (emphasis added). Leber’s hereditary optic atrophy
is similar to retinitis pigmentosa. It is a “rare hereditary
disorder” and “is characterized by degeneration of the
optic nerve and papillomacular bundle, resulting in
progressive loss of central vision and scotoma.” Id. at
1269 (emphasis added). Presumably, retinitis pigmentosa
can also “imply” fixed, subnormal vision, yet it is capable
of deteriorating. The government suggested that Leber’s
and retinitis pigmentosa differ in the pattern and speed
by which they progress. However, nothing in the General
Counsel opinions provides that pattern or speed makes a
legal difference. The correct legal question is whether
Leber’s is capable of progression. There is no dispute that
it is.
8                                       O'BRYAN   v. MCDONALD




                              II
    The government appears to argue that following the
General Counsel’s interpretation would allow service
connection and compensation under §§ 1110–11 for hered-
itary diseases that are untreatable and cannot be aggra-
vated by service and are not in fact service-connected.
We disagree.
     First, the VA has the authority to change its regula-
tions or the interpretation of its regulations if it so choos-
es.   We do not decide that the General Counsel’s
interpretation of the regulation, or the regulation’s inter-
pretation of the statute, is a required one. We afford
“broad deference” to such interpretations, even more so
than an agency’s construction of a statute. Cathedral
Candle Co. v. U.S. Int’l Trade Comm’n, 400 F.3d 1352,
1363–64 (Fed. Cir. 2005).
    Second, not all progressive conditions are diseases
under the General Counsel’s interpretation because not
all progressive conditions fall under the category of con-
genital or developmental defects. In Morris, for example,
we held that because personality disorder is an exclusion
in § 3.303(c), a veteran with personality disorder is not
entitled to the presumption of soundness in § 1111. 678
F.3d at 1354–55. Similarly, in Terry, we held that “re-
fractive error of the eye” is not a compensable disease
because it is specifically excluded from the regulation.
340 F.3d at 1383–84. Both personality disorders and
refractive errors of the eye can “progress.” Nevertheless,
because § 3.303(c) lists them in addition to “[c]ongenital
or developmental defects,” they are also excluded as non-
compensable. Moreover, not all hereditary conditions are
diseases since not all hereditary conditions are progres-
sive. Contrast Leber’s, for instance, with the “congenital
malformations” mentioned in § 3.303(c), the “congenital
abnormality” version of bilateral flatfoot mentioned in 38
O'BRYAN   v. MCDONALD                                      9




C.F.R. § 4.57, and the “absent, displaced or supernumer-
ary parts” mentioned in 38 C.F.R. § 4.9. All of the latter
are the kinds of congenital and stable conditions that are
defects, not diseases.
    Third, the consequence of treating Leber’s as a dis-
ease and not a defect is that the veteran here is entitled to
a presumption of soundness since the eye condition was
not noted upon entry into service. In Wagner v. Principi,
370 F.3d 1089, 1096 (Fed. Cir. 2004), this court held that
when a condition has not been noted upon entry, the
presumption of soundness in § 1111 applies and the
veteran’s claim is one for service connection. The burden
then falls on the government to rebut such a presumption
“by clear and unmistakable evidence that the veteran’s
disability was both preexisting and not aggravated by
service.” Id. In cases of congenital, developmental, or
hereditary conditions that qualify as diseases, the gov-
ernment rebuts the part of the presumption that the
disease did not preexist service by showing that it is
hereditary. For instance, by showing that Leber’s is
hereditary, the government would rebut that part of the
presumption.
     Fourth, to rebut the presumption of soundness in
§ 1111, the government must also prove there has been no
aggravation during service. Just because a congenital or
developmental disease can progress does not mean that it
has progressed at a greater rate than normally expected
according to accepted medical authority, i.e., that it was
aggravated by service. As we explained in Wagner, the
government may show no aggravation “by establishing
that there was no increase in disability during service or
that any increase in disability was due to the natural
progress of the preexisting condition.” 370 F.3d at 1096
(citation, internal quotation marks, and alteration omit-
ted).
10                                   O'BRYAN   v. MCDONALD




                           III
    In defining what constitutes a “[c]ongenital or devel-
opmental defect,” the General Counsel opinions have
interpreted defects to be “static conditions” that are
“incapable” of “improvement or deterioration,” whereas
diseases are capable of such progression. VAOPGCPREC
67-90. We defer to their interpretation.
     We do not decide whether the veteran is entitled to
disability compensation. We simply remand for further
proceedings applying the correct legal standard for “de-
fect.”
             VACATED AND REMANDED
     Costs to O’Bryan.